UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51996 CHICOPEE BANCORP, INC. (Exact name of registrant as specified in its charter) Massachusetts 20-4840562 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Center Street, Chicopee, Massachusetts (Address of principal executive offices) (Zip Code) (413) 594-6692 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [X] Non-Accelerated Filer [] Smaller Reporting Company [] Indicate be check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of August 5, 2011, there were5,825,007 shares of the Registrant’s Common Stock outstanding. CHICOPEE BANCORP, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition at June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 47 Item 4. (Removed and Reserved.) Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES 48 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHICOPEE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars In Thousands) June 30, December 31, Assets (Unaudited) Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity, at cost (fair value $74,569 and $69,912 at June 30, 2011 and December 31, 2010, respectively) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses ($4,465 at June 30, 2011 and $4,431 at December 31, 2010) Loans held for sale 70 Other real estate owned Mortgage servicing rights Bank owned life insurance Premises and equipment, net Accrued interest and dividends receivable Deferred income tax asset FDIC prepaid insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Non-interest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank of Boston advances Accrued expenses and other liabilities Total liabilities Stockholders' equity Common stock (no par value, 20,000,000 shares authorized, 7,439,368 shares issued at June 30, 2011 and December 31, 2010) Treasury stock, at cost (1,572,661 shares at June 30, 2011 and 1,427,390 shares at December 31, 2010) ) ) Additional paid-in-capital Unearned compensation (restricted stock awards) ) ) Unearned compensation (Employee Stock Ownership Plan) ) ) Retained earnings Accumulated other comprehensive income 9 29 Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 CHICOPEE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except for Number of Shares and Per Share Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: Loans, including fees $ Interest and dividends on securities Other interest-earning assets 10 6 22 11 Total interest and dividend income Interest expense: Deposits Securities sold under agreements to repurchase 10 19 19 46 Other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges, fees and commissions Loan sales and servicing, net 50 68 Net gain on sales of securities available-for-sale - - 12 - Loss on sale of other real estate owned - (8
